
	
		I
		111th CONGRESS
		2d Session
		H. R. 6570
		IN THE HOUSE OF REPRESENTATIVES
		
			December 22, 2010
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to protect rights of conscience with regard to requirements for coverage of
		  specific items and services.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Rights of Conscience Act
			 of 2010.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)As Thomas Jefferson declared to New London
			 Methodists in 1809, “[n]o provision in our Constitution ought to be dearer to
			 man than that which protects the rights of conscience against the enterprises
			 of the civil authority”.
				(2)Jefferson’s
			 statement expresses a conviction on respect for conscience that is deeply
			 embedded in the history and traditions of our Nation and codified in numerous
			 State and Federal laws, including laws on health care.
				(3)Until enactment of
			 the Patient Protection and Affordable Care Act (Public Law 111–148, in this
			 section referred to as PPACA), the Federal Government has not
			 sought to impose specific coverage or care requirements that infringe on the
			 rights of conscience of insurers, purchasers of insurance, plan sponsors,
			 beneficiaries, and other stakeholders, such as individual or institutional
			 health care providers.
				(4)PPACA creates a
			 new nationwide requirement for health plans to cover essential health
			 benefits and preventive services (including a distinct set
			 of preventive services for women), delegating to the Department of
			 Health and Human Services the authority to provide a list of detailed services
			 under each category, and imposes other new requirements with respect to the
			 provision of health care services.
				(5)While PPACA
			 provides an exemption for some religious groups that object to participation in
			 Government health programs generally, it does not allow purchasers, plan
			 sponsors, and other stakeholders with religious or moral objections to specific
			 items or services to decline providing or obtaining coverage of such items or
			 services, or allow health care providers with such objections to decline to
			 provide them.
				(6)By creating new
			 barriers to health insurance and causing the loss of existing insurance
			 arrangements, these inflexible mandates in PPACA jeopardize the ability of
			 individuals to exercise their rights of conscience and their ability to freely
			 participate in the health insurance and health care marketplace.
				(b)PurposesThe purposes of this Act are—
				(1)to ensure that
			 health care stakeholders retain the right to provide, purchase, or enroll in
			 health coverage that is consistent with their religious beliefs and moral
			 convictions, without fear of being penalized or discriminated against under
			 PPACA; and
				(2)to ensure that no
			 requirement in PPACA creates new pressures to exclude those exercising such
			 conscientious objection from health plans or other programs under PPACA.
				3.Respect for rights of
			 conscience
			(a)In
			 generalSection 1302(b) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C.
			 18022(b)) is amended by adding at the end the following new paragraph:
				
					(6)Respecting
				rights of conscience with regard to specific items or services
						(A)For health
				plansA health plan shall not
				be considered to have failed to provide the essential health benefits package
				described in subsection (a) (or preventive health services described in section
				2713 of the Public Health Service Act), to fail to be a qualified health plan,
				or to fail to fulfill any other requirement under this title on the basis that
				it declines to provide coverage of specific items or services because—
							(i)providing coverage (or, in the case of a
				sponsor of a group health plan, paying for coverage) of such specific items or
				services is contrary to the religious beliefs or moral convictions of the
				sponsor, issuer, or other entity offering the plan; or
							(ii)such coverage (in the case of individual
				coverage) is contrary to the religious beliefs or moral convictions of the
				purchaser or beneficiary of the coverage.
							(B)For health care
				providersNothing in this
				title (or any amendment made by this title) shall be construed to require an
				individual or institutional health care provider, or authorize a health plan to
				require a provider, to provide, participate in, or refer for a specific item or
				service contrary to the provider’s religious beliefs or moral convictions.
				Notwithstanding any other provision of this title, a health plan shall not be
				considered to have failed to provide timely or other access to items or
				services under this title (or any amendment made by this title) or to fulfill
				any other requirement under this title because it has respected the rights of
				conscience of such a provider pursuant to this paragraph.
						(C)Nondiscrimination
				in exercising rights of conscienceNo Exchange or other official or entity
				acting in a governmental capacity in the course of implementing this title (or
				any amendment made by this title) shall discriminate against a health plan,
				plan sponsor, health care provider, or other person because of such plan’s,
				sponsor’s, provider’s, or person’s unwillingness to provide coverage of,
				participate in, or refer for, specific items or services pursuant to this
				paragraph.
						(D)ConstructionNothing
				in subparagraph (A) or (B) shall be construed to permit a health plan or
				provider to discriminate in a manner inconsistent with subparagraphs (B) and
				(D) of paragraph (4).
						(E)Private rights
				of actionThe various
				protections of conscience in this paragraph constitute the protection of
				individual rights and create a private cause of action for those persons or
				entities protected. Any person or entity may assert a violation of this
				paragraph as a claim or defense in a judicial proceeding.
						(F)Remedies
							(i)Federal
				jurisdictionThe Federal
				courts shall have jurisdiction to prevent and redress actual or threatened
				violations of this paragraph by granting all forms of legal or equitable
				relief, including, but not limited to, injunctive relief, declaratory relief,
				damages, costs, and attorney fees.
							(ii)Initiating
				partyAn action under this
				paragraph may be instituted by the Attorney General of the United States, or by
				any person or entity having standing to complain of a threatened or actual
				violation of this paragraph, including, but not limited to, any actual or
				prospective plan sponsor, issuer, or other entity offering a plan, any actual
				or prospective purchaser or beneficiary of a plan, and any individual or
				institutional health care provider.
							(iii)Interim
				reliefPending final
				determination of any action under this paragraph, the court may at any time
				enter such restraining order or prohibitions, or take such other actions, as it
				deems necessary.
							(G)AdministrationThe Office for Civil Rights of the
				Department of Health and Human Services is designated to receive complaints of
				discrimination based on this paragraph and coordinate the investigation of such
				complaints.
						(H)Actuarial
				equivalenceNothing in this paragraph shall prohibit the
				Secretary from issuing regulations or other guidance to ensure that health
				plans excluding specific items or services under this paragraph shall have an
				aggregate actuarial value at least equivalent to that of plans at the same
				level of coverage that do not exclude such items or
				services.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall be effective as
			 if included in the enactment of Public Law 111–148.
			
